Citation Nr: 0112604	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-24 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for ichthyosis, 
currently rated as 30 percent disabling.

2.  The propriety of the initial noncompensable evaluation 
assigned for mitral valve prolapse; and of the 10 percent 
evaluation assigned from January 12, 1998.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
June 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the benefits sought on appeal.  

Following a June 1997 Board decision, in July 1997, the RO 
granted service connection and assigned a noncompensable 
evaluation for mitral valve prolapse, effective June 3, 1992.  
Thereafter, the veteran perfected an appeal with respect to 
the evaluation assigned.  Hence, the Board has characterized 
this issue in light of the distinction between a claim for an 
increased evaluation and a claim for a higher evaluation 
following an initial grant of service connection noted in 
Fenderson v. West, 12 Vet. App. 119 (1999).  While, during 
the pendency of the appeal, the RO increased the rating for 
mitral valve prolapse to 10 percent disabling, effective from 
January 12, 1998, a higher evaluation is available this 
condition, and the claim remains viable on appeal.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The appeal on the issue of entitlement to a higher evaluation 
for the veteran's service-connected skin condition ensues 
from an October 1999 rating decision which, in part, denied 
entitlement to a rating in excess of 10 percent (after which 
time the veteran perfected an appeal of this issue), and a 
May 2000 rating decision in which the RO granted an increase 
to 30 percent, but no more, for the veteran's condition.  

In addition to the issues set forth above, following the 
October 1999 rating decision, the veteran also disagreed with 
the denial of a rating in excess of 10 percent for glaucoma; 
however, following the issuance of the statement of the case 
in March 2000, the veteran did not file a substantive appeal 
with regard to that issue.  Accordingly, the issues on appeal 
are limited to those set forth on the cover page of this 
decision.  


FINDINGS OF FACT

1.  The veteran's ichthyosis of the feet and legs is 
manifested by mild to moderate scaling on the soles of her 
feet and cracked, dry, scaly skin on the legs below the 
knees.

2.  Between the June 1992 effective date of the grant of 
service connection for mitral valve prolapse, and the January 
12, 1998 effective date of the award of a 10 percent 
evaluation for that condition, the veteran subjectively 
complained of experiencing palpitations, but there is no 
objective evidence of any significant symptoms associated 
with mitral valve prolapse.

3.  Since January 12, 1998, the veteran's mitral valve 
prolapse has been characterized by complaints of shortness of 
breath, chest pain, and some dyspnea on exertion; a finding 
of apparent premature atrial contractions on resting 
electrocardiogram in March 1998; and only one documented 
episode of atrial fibrillation, during treatment on an 
emergency basis, in September 1999.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
ichthyosis of the legs and feet are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7899-
7806 (2000).

2.  The criteria for an initial compensable evaluation for 
mitral valve prolapse, or for an evaluation in excess of 10 
percent from January 12, 1998, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Codes 7010, 
7011 (1997 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to each of the 
claims on appeal has been met.  In this regard, the Board 
notes that pertinent treatment records have been associated 
with the record, and the veteran has undergone examination to 
obtain a current evaluation as to the extent of each 
disability.  Moreover, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the duty to assist has 
been met, and the claims are ready for appellate review.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  The rating schedule 
authorizes the assignment of a zero percent (noncompensable) 
evaluation in every instance in which the rating schedule 
does not provide such an evaluation and the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

A.  Ichthyosis

On VA examination in August 1992, it was reported that the 
veteran had ichthyosis that had been diagnosed three years 
earlier.  She stated that only her legs were affected and the 
skin became very dry, scaly and itchy.  Examination revealed 
that the skin of her lower extremities was slightly thin, but 
with normal turgor.  There was a mild amount of non-pitting 
edema.  The skin had the pattern of scaly skin without much 
active scaling.  The diagnosis was ichthyosis.  The examiner 
noted that it was not a marked abnormality.  There was some 
mild dryness and scaling of the lower extremities.

In a rating action in February 1993, service connection was 
granted for ichthyosis and a zero percent rating was 
assigned.  Upon review of that rating action in October 1995, 
the Board awarded a 10 percent rating.  The veteran filed a 
claim for a higher rating in June 1999.

On VA examination in May 1999, the veteran complained of the 
bottom of her feet becoming very cracked and itchy.  
Examination revealed mild to moderate scaling on the soles of 
her feet.  No other rashes were noted.  The diagnosis was 
mild to moderate dermatophytosis without apparent nail bed 
involvement.

The veteran testified at a hearing before a hearing officer 
at the RO in  March 2000.  At that time, she stated that she 
had cracked, dry, scaly skin on the legs below the knees and 
on the bottom of her feet.  She related that it became sore 
and bled.  

In a rating action in May 2000, the RO increased the rating 
of the veteran's skin condition to 30 percent.

The veteran's ichthyosis may be rated by analogy to eczema.  
The Rating Schedule provides a 10 percent rating where there 
is exfoliation, exudation or itching involving and exposed 
surface or an extensive area.  A 30 percent rating is 
provided where there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is provided where there is ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or where the condition is exceptionally 
repugnant.  38 C.F.R. § 4.118, Code 7899-7806 (2000).  

In this case the veteran has ichthyosis which has at times 
involved the feet and legs.  The medical evidence shows that 
the condition has waxed and waned over the years.  However, 
recent medical evidence reflects that the condition is has 
been manifested by, at most, mild to moderate scaling on the 
soles of her feet and cracked, dry, scaly skin on the legs 
below the knees.  These symptoms are consistent with the 30 
percent evaluation currently assigned.  There simply is no 
medical evidence of ulceration or extensive exfoliation or 
crusting, systemic or nervous manifestations, or evidence 
that the condition is exceptionally repugnant.  Under these 
circumstances, the Board must conclude the record does not 
establish that the veteran has the more severe symptoms 
required to qualify for the maximum 50 percent rating under 
the provisions of the rating schedule.  

B.  Mitral Valve Prolapse

During service, the veteran was found to have mitral valve 
prolapse with mild mitral regurgitation.  Following service, 
VA outpatient treatment records between 1992 and 1995 reveal 
some subjective complaints of palpitations.  However, VA 
examinations conducted in August, and October 1996 revealed 
no significant symptoms associated with mitral valve 
prolapse.  In the August 1996 examination report, the 
physician indicated that the veteran then had a regular 
rhythm, the physician noted that an October 1996 addendum to 
his prior examination report, a VA physician noted that while 
the veteran had echocardiographic evidence of mitral valve 
prolapse that was noted while in the military in May 1990, 
she did not suffer from any significant symptoms associated 
with the condition.  

Service connection for mitral valve prolapse was granted 
pursuant to a decision of the Board, and a zero percent 
(noncompensable) rating was assigned by a rating action in 
July 1997.  The veteran perfected an appeal with respect to 
the evaluation assigned.

On VA examination in March 1998, the veteran complained of a 
history of mitral valve prolapse and episodic palpitations.  
Examination revealed a Grade 2/6 soft systolic murmur 
consistent with mitral insufficiency.  Electrocardiogram 
showed normal sinus rhythm with frequent premature atrial 
contractions and a left anterior vesicular block.  The 
diagnosis was history of mitral valve prolapse with physical 
findings consistent with mitral insufficiency and subjective 
palpitations and apparent premature atrial contractions on 
resting electrocardiogram.

In a rating action in June 1998, the RO awarded a 10 percent 
rating for mitral valve prolapse, effective from January 12, 
1998.  

VA outpatient clinic records dated from May to November 1998 
reveal that the veteran was seen in May complaining of chest 
pain.  In July she reported that she had a stress test which 
reached Stage IV before it was stopped.  The cardiologist 
told her that her stress test was completely normal.  
Examination revealed that the heart rate was normal.  There 
were no murmurs, gallops or rubs.  

The veteran was hospitalized at a VA facility in September 
1999 complaining of sudden palpitations with some mild 
shortness of breath, nausea, vomiting 5 times and dizziness 
on standing.  Examination revealed a II/VI systolic ejection 
murmur at the left lower sternal border.  Her heartbeat was 
irregularly irregular.  Electrocardiogram showed atrial 
fibrillation with a rapid ventricular response of 160 beats 
per minute and a left anterior fascicular block.  She was 
electrically cardioverted with 200 joules times 1 and she 
immediately went into normal sinus rhythm without any 
complications.  Pertinent diagnoses were atrial fibrillation, 
new onset, resolved, status post was electrical cardioversion 
with 200 joules times 1 and mitral valve prolapse.

On VA examination later in September 1999, the veteran's 
heart had regular rate and rhythm without murmurs, rubs or 
gallops.  Diagnoses were recent onset of atrial fibrillation 
successfully cardioverted back to normal sinus rhythm and 
history of mitral valve prolapse.

During her RO hearing in March 2000, the veteran related that 
she had chest pain once or twice a day and that she had 
fatigue and shortness of breath.  

On VA examination in March 2000, the veteran complained of 
shortness of breath, chest pain, dizziness and some dyspnea 
on exertion when she was symptomatic.  Examination revealed 
that the heart rate was regular with no murmurs, rubs or 
gallops.  The point of maximum impulse was not displaced.  
There was no right or left ventricular heave.  Blood pressure 
was 110/70.  Pulse was 70 and regular.  It was reported that 
the veteran had a stress test in June 1998.  At that time she 
exercised at a 13 MET workload without electrocardiogram 
changes or chest pain.  The examiner concluded that the 
veteran most likely had atrial fibrillation since arrhythmia 
had been intermittent over the years.

Under the rating schedule provisions in effect prior to 
January 12, 1998, mitral valve prolapse was evaluated by 
analogy to paroxysmal tachycardia under 38 C.F.R. § 4.104, 
Diagnostic Code 7013 (1997) (although the July 1997 rating 
sheet listed Diagnostic Code 7000, pursuant to which 
rheumatic heart disease is evaluated, apparently in error).  
Under that diagnostic code, a 10 percent rating was assigned 
for infrequent attacks, and a 30 percent rating was 
authorized for severe, frequent attacks.  

By regulatory amendment effective January 12, 1998, however, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017.  See 62 Fed. Reg. 65207- 
65244 (1997).  Where laws or regulations change after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In this regard, the General Counsel of VA has 
recently held that where a law or regulation changes during 
the pendency of a claim for a higher rating, and the revised 
version is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See VAOPGCPREC 3-2000 
(2000).  The Board notes that the RO considered both the 
current and former pertinent rating criteria in evaluating 
the veteran's mitral valve prolapse, and the Board will do 
likewise, applying the more favorable result, if any.  

The revised regulations do not contain a diagnostic code 
specifically for paroxysmal tachycardia.  Rather, Diagnostic 
Code 7010 concerns supraventricular arrhythmias.  
A 10 percent rating is provided for permanent atrial 
fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia, documented by ECG or Holter 
monitor.  A 30 percent rating is provided where there is 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year, documented 
by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 
7010 (2000).  Additionally, the revised regulations 
incorporate objective measurements of the level of physical 
activity, expressed numerically in metabolic equivalents 
(METs), at which cardiac symptoms develop.  38 C.F.R. § 
4.104, Note (2).  A 10 percent rating is provided for 
sustained ventricular arrhythmias when a workload of 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication is 
required.  A 30 percent rating is provided where a workload 
of 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7011 (2000).

As noted above, both the 1997 and 2000 versions of the rating 
schedule authorize the assignment of a zero percent 
(noncompensable) evaluation in every instance in which the 
rating schedule does not provide such an evaluation and the 
requirement for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

After careful consideration of the evidence of record in 
light of the above applicable schedular criteria, the Board 
finds that the RO has appropriately evaluated the veteran's 
mitral valve prolapse as noncompensable prior to January 12, 
1998, and as 10 percent disabling since that date.

Between the June 1992 grant of service connection for mitral 
valve prolapse and the January 12, 1998 award of a 10 percent 
evaluation for that condition, the veteran subjectively 
complained of experiencing palpitations, but there is no 
objective evidence of any significant symptoms associated 
with the service-connected condition.  As of early 1998, the 
condition has been characterized by subjective complaints of 
shortness of breath, chest pain, and some dyspnea on 
exertion; subjective palpitations and apparent premature 
atrial contractions on resting electrocardiogram noted in 
March 1998, and a single episode of atrial fibrillation 
documented by ECG or Holter monitor was shown in September 
1999.  

As noted above, prior to January 12, 1998, a 10 percent 
rating under the applicable criteria required infrequent 
attacks of atrial fibrillation.  No such attacks were shown 
before that date, and the attack(s) since that date cannot be 
described, on the basis of objective evidence, as frequent.  
Additionally, the Board notes that the medical evidence shows 
that since January 12, 1998, the veteran has been able to 
perform a stress test at 13 MET level; hence, she does not 
qualify for a rating in excess of the currently assigned 10 
percent under current Diagnostic Code 7011.

Under these circumstances, the Board must conclude the record 
presents no schedular basis for assignment of compensable 
evaluation for mitral valve prolapse prior to January 12, 
1998, and no basis for assignment of an evaluation in excess 
of 10 percent for mitral valve prolapse since that time.  

C.  Conclusion

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that either of the disabilities 
under consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that neither disability is objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  Moreover, neither 
condition is shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand either claim to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claims for higher 
evaluations must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each of the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

A rating in excess of 30 percent for ichthyosis of the legs 
and feet is denied.  

An initial compensable rating for mitral valve prolapse, and 
a rating in excess of 10 percent since January 12, 1998 for 
that condition, are denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

